DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

Claims 1-4, 6-16, and 18-24 are pending.
Claims 11-12 are withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “carrier gas generation device…” in claim 17; and various recitations of “heating module” in claims 8 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 13-16, 18-20, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0074306 A1 [Jesse] in view of US 2009/0140137 A1 [Hiraoka], and further in view of US 6,884,999 B1 [Yedur].

Regarding Claim 1:
Jesse teaches an ionization device (abstract), comprising 
a sampling desorption part  (Fig. 6 (24, 26)) and an ionization part (Fig. 6 (50)), the sampling desorption part comprising a sampling probe ((24)) and a heating assembly (paras 25-26), 
wherein: the sampling probe is mounted on the sampling desorption part (Fig. 6 shows that (24) is mounted of cantilever (26))) and is used to actively acquire a sample (abstract); 
the heating assembly is used to heat the sampling probe under or near a normal pressure after a sampling process is finished to enable the sample to be desorbed on a surface of the sampling probe (paras 25-26, 32 all describe the structure of  the heating assembly useable at normal pressure to desorb a sample. Fig. 9a demonstrates that the heating of the probe at a second location takes place after a sampling process is finished at a first location.); and 
the ionization part is arranged downstream the sampling desorption part in a mass transfer direction of the sample (as shown in Fig. 6). 
However, Jesse does not explicitly recite that probe tip (24) is detachable from cantilever (26). Making parts of structure separable is obvious whenever it would be considered at all desirable to separate the parts or obtain access to those sections enclosed by said parts. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). In the instant case, it would be desirable to make the probe tip detachable from the cantilever since this would facilitate replacing broken probe tips. As such, it would have been obvious to one of ordinary skill in the art before the effective time of filing to make the probe tip detachable from the cantilever since making the tip detachable would allow for the replacement of the tip.
Furthermore, Jesse fails to teach that the sampling probe is made of a filament-shaped, sheet-shaped, tubular-shaped, strip-shaped or membrane-shaped conductor, and the conductor is made of a metal element including titanium, ferrum, cobalt, gallium, nickel, chromium, rhodium, iridium, chromium, rhenium or molybdenum; or made of a metal alloy including titanium, cobalt, molybdenum, rhodium, or rhenium..
Hiraoka teaches an ionization device (abstract) using a sampling probe (Fig. 1 (10)), wherein the sampling probe is a filament-shaped conductor (Fig. 1 (10), para 41), and the conductor is made of a metal element or metal alloy (paras 67, 88). It would have been obvious to one of ordinary skill in the art before the effective time of the invention to replace the heated probe tip of Jesse with the filament shaped, metal, heated probe tip of Hiraoka. One would have been motivated to do since the metal probe tip of Hiraoka effectively desorbs captured sample (paras 75-76).
However, neither Jesse nor Hiraoka teaches that the probe element includes titanium, ferrum, cobalt, gallium, nickel, chromium, rhodium, iridium, chromium, rhenium or molybdenum; or alloys including titanium, cobalt, molybdenum, rhodium, or rhenium. Notably, Hiraoka teaches alloys of various metals above, but not the metals used in of themselves or the alloys specified. 
Yedur teaches a heated probe tip (Fig. 2 (216) that vaporizes materials from a sample (6:28-44), and further teaches that the probe tip is made of an alloy including rhodium (6:30-33). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the Platinum-Rhodium alloy tip of Yedur as the metal probe tip of the above modified invention. One would have been motivated to do so since Hiraoka teaches that Platinum probes do not degrade under laser light (Hiaraoka para 41), and since Yedur teaches that Platinum-Rhodium alloy tips are effective for heating samples to the point of vaporization (Yedur 6:28-44).

Regarding Claim 3:
The modified invention of claim 1 teaches the ionization device according to claim 1, wherein the heating assembly is an AC or DC power supply (Jesse para 26). 

Regarding Claim 6:
The modified invention of claim 1 teaches the ionization device according to claim 5, wherein a cross-sectional area of the conductor is less than 10 mm2 (Hiraoka para 120 –nm scale is less than 10 mm2), and a cross-sectional shape of the conductor is circular or rectangular (para 120- “needle-like” and “wire” imply a generally circular cross section).

Regarding Claim 13:
The modified invention of claim 1teaches the ionization device according to claim 1, wherein the ionization part comprises at least one of an electrospray ion source, a glow discharge ion source, a dielectric barrier discharge ion source, a corona discharge ion source and a photoelectric ion source (Jesse para 37). 

Regarding Claim 14:
The modified invention of claim 1teaches the ionization device according to claim 1, wherein reaction particles generated by the ionization part include at least one of charged droplets, ions, electrons, photons and metastable atoms (Jesse para 56). 

Regarding Claim 15:
The modified invention of claim 1 teaches the ionization device according to claim 1, wherein the ionization part is an indoor-pressure ionization source (Jesse para 37). 

Regarding Claim 16:
The modified invention of claim 15 teaches the ionization device according to claim 15, wherein the ionization part is an indoor-pressure ionization source (Jesse para 37). As such, it also anticipates alternative embodiment wherein a working pressure of the low-pressure ionization source is 50 Pa-500 Pa, 500 Pa-5000 Pa, or 5 kPa-50 kPa. 

Regarding Claim 18:
Jesse teaches a mass spectrometer (Jesse para 37), comprising the ionization device according to claim 1 (see above). 

Regarding Claim 19:
Jesse teaches an ion mobility spectrometer (Jesse para 37), comprising the ionization device according to claim 1 (see above). 

Regarding Claim 20:
Jesse teaches an ionization method, comprising the following steps: 
actively acquiring a sample by a sampling probe (Jesse claim 1); 
heating the sampling probe by a heating assembly (Jesse claim 1) under a normal pressure (para 32) after a sampling process is finished (Fig. 9a demonstrates that the heating of the probe at a second location takes place after a sampling process is finished at a first location) to enable the sample to be desorbed on a surface of the sampling probe (Jesse claim 1); 
transferring the desorbed sample to an ionization part arranged downstream in a mass transfer direction of the sample (Jesse as shown by the arrow in Fig. 6); and 
ionizing the desorbed sample (Jesse para 6). 
However, Jesse fails to teach that the sampling probe is made of a filament-shaped, sheet-shaped, tubular-shaped, strip-shaped or membrane-shaped conductor, and the conductor is made of a metal element including titanium, ferrum, cobalt, gallium, nickel, chromium, rhodium, iridium, chromium, rhenium or molybdenum; or made of a metal alloy including titanium, cobalt, molybdenum, rhodium, or rhenium.
Hiraoka teaches an ionization device (abstract) using a sampling probe (Fig. 1 (10)), wherein the sampling probe is a filament-shaped conductor (Fig. 1 (10), para 41), and the conductor is made of a metal element or metal alloy (paras 67, 88). It would have been obvious to one of ordinary skill in the art before the effective time of the invention to replace the heated probe tip of Jesse with the filament shaped, metal, heated probe tip of Hiraoka. One would have been motivated to do since the metal probe tip of Hiraoka effectively desorbs captured sample (paras 75-76).
However, neither Jesse nor Hiraoka teaches that the probe element includes titanium, ferrum, cobalt, gallium, nickel, chromium, rhodium, iridium, chromium, rhenium or molybdenum; or alloys including titanium, cobalt, molybdenum, rhodium, or rhenium. Notably, Hiraoka teaches alloys of various metals above, but not the metals used in of themselves or the alloys specified. 
Yedur teaches a heated probe tip (Fig. 2 (216) that vaporizes materials from a sample (6:28-44), and further teaches that the probe tip is made of an alloy including rhodium (6:30-33). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the Platinum-Rhodium alloy tip of Yedur as the metal probe tip of the above modified invention. One would have been motivated to do so since Hiraoka teaches that Platinum probes do not degrade under laser light (Hiaraoka para 41), and since Yedur teaches that Platinum-Rhodium alloy tips are effective for heating samples to the point of vaporization (Yedur 6:28-44).

Regarding Claim 22:
The modified invention of claim 20 teaches the ionization method according to claim 20, wherein the heating process of the sampling probe at least comprises a first heating stage and a second heating stage, a first component on the sampling probe is desorbed in the first heating stage, and a second component on the sampling probe is desorbed in the second heating stage (Jesse claim 5, different analyte desorption sites are the different heating stages). 

Regarding Claim 23:
The modified invention of claim 20 teaches the ionization method according to claim 20, wherein the heating process of the sampling probe further comprises a third heating stage in which the sample on the sampling probe is burned out (Jesse as shown by the cratering in Fig. 9a). 

Regarding Claim 24:
Jesse teaches the ionization method according to claim 20, wherein in the step of actively acquiring a sample by a sampling probe, the sampling probe is heated to acquire the sample (Jesse claim 1).


Claims 2, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jesse in view Hiraoka and Yedur as applied above, and further in view of US 2015/0276559 A1 [Ovechinnikova].

Regarding Claim 2:
The modified invention of claim 1 teaches the ionization device according to claim 1, but fails to teach that a heating rate of the sampling probe within a specified time in a heating process of the sampling probe is over 100K/s.
Ovechinnikova teaches an ionization device that uses a sampling probe to desorb an analyte from a sample (abstract), wherein a heating rate of the sampling probe within a specified time in a heating process of the sampling probe is over 100K/s (para 27). It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the rapid heating of Ovechinnikova in Jesse. One would have been motivated to do so since this would preserve gas phase molecular species that might otherwise decompose upon heating (Ovechinnikova para 23).

Regarding Claim 10:
The modified invention of claim 1 teaches the ionization device according to claim 1, but fails to teach that the heating assembly is able to heat the sampling probe to be over 1000 C. 
Ovechinnikova teaches an ionization device that uses a sampling probe to desorb an analyte from a sample (abstract), wherein the sampling probe is rapidly heated (para 27) to above 1000 C (para 35). It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the rapid heating and high temperature of Ovechinnikova in Jesse. One would have been motivated to do so since this would preserve gas phase molecular species that might otherwise decompose upon heating (Ovechinnikova para 23).

Regarding Claim 21:
The modified invention of claim 20 teaches the ionization method according to claim 20, but fails to teach a heating rate of the sampling probe within a specified time in a heating process of the sampling probe is over 100K/s 
Ovechinnikova teaches an ionization method that uses a sampling probe to desorb an analyte from a sample (abstract), wherein a heating rate of the sampling probe within a specified time in a heating process of the sampling probe is over 100K/s (para 27). It would have been obvious to one of ordinary skill in the art before the effective time of filing to implement the rapid heating of Ovechinnikova in Jesse. One would have been motivated to do so since this would preserve gas phase molecular species that might otherwise decompose upon heating (Ovechinnikova para 23).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jesse in view Hiraoka and Yedur as applied above, and further in view of US 2005/0112027 A1 [Arii].

Regarding Claim 7:
The modified invention of claim 1 teaches the ionization device according to claim 1, wherein the heating assembly comprises a temperature control part (para 25).
However, Jesse fails to teach a temperature detection part, or that the temperature control part is able to control on-off and/or power of the heating assembly according to temperature information fed back by the temperature detection part.
Arii teaches an ionization and analysis device (abstract), wherein the temperature of evolved gas samples it detected by a temperature detection part, and wherein a temperature control part is able to control on-off and/or power of the heating assembly according to temperature information fed back by the temperature detection part (para 24). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the temperature detection and control technique taught by Arii to Jesse. One would have been motivated to do so since this would allow one to achieve planned sample temperatures and correlate temperature data with desorbed and analyzed samples.

Regarding Claim 8:
The modified invention of claim 7 teaches the ionization device according to claim 7, wherein the temperature control part at least comprises a first heating module (Jesse para 26) and a second heating module (Jesse para 28), the first heating module is able to control and heat the sampling probe to enable a first component on the sampling probe to be desorbed (Jesse para 26), and the second heating module is able to control and heat the sampling probe to enable a second component on the sampling probe to be desorbed (Jesse para 28).

Regarding Claim 9:
The modified invention of claim 7 teaches the ionization device according to claim 7, wherein the temperature control module further comprises a third heating module (Jesse para 25), and the third heating module is able to control and heat the sampling probe to enable the sample on the sampling probe to be burned out (Jesse -the craters in Fig. 9 show that the probe is burning out sample, and as such is enabled to do so). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jesse in view of Hiraoka and Yedur as applied above, and further in view US 2018/0337029 A1 [Piper].

Regarding Claim 4:
The modified invention of claim 3 teaches the ionization device according to claim 3, but fails to teach that the heating assembly is a dry battery, a storage battery or a lithium battery. Piper teaches a thermal desorption device that uses a storage battery in its heating assembly (paras 20, 51). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the storage batteries of Piper as the voltage source of Jesse. One would have been motivated to do since this would allow the device to be portable (Piper para 20).

Response to Arguments
Applicant's arguments filed 3/23/22 have been fully considered but they are not fully persuasive. 
The indefiniteness rejections of record are withdrawn in light of applicant’s amendments.
Applicant argues that the claims are not obvious because the art of record fails to teach the 1) that the claimed heating takes place after a sampling process is finished; and 2) the claimed probe compositions. Neither argument is persuasive. First, Jesse clearly demonstrates in Fig. 9a that a second site of the sample is heated after a first sampling process at a first site is complete. As such, it meets the limitation at issue. Second, the prior art reference Yedur teaches heated probes made of an alloy inside of the claimed Markush group.


Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  both claims 1 and 20 recite molybdenum repeatedly in their respective Markush groups.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: its preamble refers to “any one of claim 1.”  Appropriate correction is required.

Conclusion
                                                                                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881